UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 193 For the quarterly period ended:JUNE 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission File Number: 001-11497 AUTOINFO, INC. (Exact name of Registrant as specified in its charter) DELAWARE 13-2867481 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification number) 6413 Congress Ave., Suite 260, Boca Raton, FL 33487 (Address of principal executive office) (561)988-9456 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESo NO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): LARGE ACCELERATED FILER o NON-ACCELERATED FILER o ACCELERATED FILER o SMALLER REPORTING COMPANY x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x The number of shares outstanding of the Registrant’s common stock as of August 11, 2009:32,946,060 shares of common stock. AUTOINFO, INC. AND SUBSIDIARIES INDEX Part I.Financial Information: Item 1. Consolidated Financial Statements: Page Balance Sheets June 30, 2009 (unaudited) and December 31, 2008 (audited) 3 Statements of Income (unaudited) Three and Six months ended June 30, 2009 and 2008 4 Statements of Cash Flows (unaudited) Six months ended June 30, 2009 and 2008 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 16 Part II.Other Information Item 6. Exhibits 16 Signatures 17 2 PART I - FINANCIAL INFORMATION Item 1.CONSOLIDATED FINANCIAL STATEMENTS AUTOINFO, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31,2008 Unaudited Audited ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $369,000 and $370,000 as of June 30, 2009 and December 31, 2008, respectively 30,816,000 29,863,000 Deferred income taxes (Note 2) Prepaid expenses Current portion of advances and other assets Total current assets Fixed assets, net of accumulated depreciation Deferred income taxes (Note 2) Advances and other assets, net of current portion $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Loan payable Stockholders’ Equity Common stock - authorized 100,000,000 shares $.001 par value; issued and outstanding 32,946,000 shares as of June 30, 2009 and December 31, 2008 Additional paid-in capital Deficit ) ) Total stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 AUTOINFO, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Six Months Ended June 30, Three Months Ended June 30, Gross revenues $ Cost of transportation Net revenues Commissions Operating expenses Income from operations Interest expense Income before income taxes Income taxes (Note 2) Netincome $ Net income per share: Basic $ Diluted $ Weighted average number of common shares: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 AUTOINFO, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Change in allowance for doubtful accounts ) Depreciation and amortization Stock-based compensation expense Deferred income taxes Changes in operating assets and liabilities: Accounts receivable ) ) Advances and other assets ) ) Accounts payable and accrued liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows fromfinancing activities: Exercise of stock options - Increase inloan payable, net Net cash provided by financing activities Net change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 AUTOINFO, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Forward Looking Statements Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements regarding the plans and objectives of management for future operations.Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties.Ourplans and objectives are based, in part, on assumptions involving judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control.Although we believe that our assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate.In light of the significant uncertainties inherent in the forward-looking statements included herein particularly in view of the current state of our operations, the inclusion of such information should not be regarded as a statement by us or any other person that our objectives and plans will be achieved.Factors that could cause actual results to differ materially from those expressed or implied by forward-looking statements include, but are not limited to, the factors set forth under the headings “Business,” and“Risk Factors” inour Annual Report on Form 10-K for the year ended December 31, 2008 as filed with the United States Securities and Exchange Commission (“SEC”). Note 1. - Business and Summary of Significant Accounting Policies Business AutoInfo, Inc., through its wholly-owned subsidiaries, Sunteck Transport Group, Inc., Inc. and Eleets Logistics, Inc. (collectively, the Company), is a non-asset based transportation services company. As a non-asset based provider of brokerage and contract carrier transportation services, the Company does not own any equipment and its services are provided through its strategic alliances with less than truckload, truckload, air, rail, ocean common carriers and independent owner-operators to service customers’ needs. The Company’s brokerage and contract carrier services are provided through a network of independent sales agents throughout the United States and Canada. During its most recently completed fiscal year, the Company generated revenue, net revenue and net income of approximately $180.2 million, $30.7 million and $2.2 million, respectively. Economic Downturn During the latter part of the fourth quarter of 2008, the general economic conditions in the United States and globally experienced a significant downturn, impacting the market segments in which the Company operates.This downturn, referred to by many economic experts as a world-wide recession, has continued into 2009. Summary of Significant Accounting Policies Basis of Presentation The financial statements of the Company have been prepared using the accrual basis of accounting under accounting principles generally accepted in the United States of America (GAAP). 6 The consolidated financial statements, which are unaudited, have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (SEC). In management’s opinion, these financial statements include all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of the results of operations for the interim periods presented. The results of operations for the three and six months ended June 30, 2009 and 2008 are not necessarily indicative of results to be expected for the entire year.Pursuant to SEC rules and regulations, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been omitted from these statements.The consolidated financial statements and notes thereto should be read in conjunction with the financial statements and notes included in our Annual Report on Form 10-K for the year ended December 31, 2008. Principles of Consolidation The consolidated financial statements include the accounts of the AutoInfo, Inc., its wholly-owned subsidiaries, Sunteck Transport Group, Inc. and Eleets Logistics, Inc.All significant intercompany balances and transactions have been eliminated in consolidation. Use of Estimates The preparation of these financial statements in conformity with GAAP requires management to make certain estimates and assumptions.These estimates and assumptions affect the reported amounts of assets, liabilities and contingent liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the periods presented. The Company believes that all such assumptions are reasonable and that all estimates are adequate, however, actual results could differ from those estimates. Revenue Recognition As a third party transportation logistics provider, the Company acts as the shippers’ agent and arranges for a carrier to handle the freight.Gross revenues consist of the total dollar value of services purchased by shippers.Revenue is recognized upon delivery of freight, at which time the related transportation cost, including commission, is also recognized.At that time, the Company’s obligations are completed and collection of receivables is reasonably assured. Emerging Issues Task Force No. 99-19, “Reporting Revenues Gross as a Principal Versus Net as an Agent” (EITF 99-19), establishes criteria for recognizing revenues on a gross or net basis. The Company is the primary obligor in its transactions, has all credit risk, maintains substantially all risk and rewards, has discretion in selecting the supplier, and has latitude in pricing decisions.Accordingly, the Company records all transactions at the gross amount, consistent with the provisions of EITF 99-19. Cash and cash equivalents Cash and cash equivalents consist of cash in banks. Provision For Doubtful Accounts The Company continuously monitors the creditworthiness of its customers and has established an allowance for amounts that may become uncollectible in the future based on current economic trends, its historical payment and bad debt write-off experience, and any specific customer related collection issues. 7 Fixed Assets Fixed assets as of June 30, 2009 and December 31, 2008, consisting primarily of furniture, fixtures and equipment and computer system development costs, were carried at cost net of accumulated depreciation. Depreciation of fixed assets was provided on the straight-line method over the estimated useful lives of the related assets which range from three to five years. Income Per Share Basic income per share is based on net income divided by the weighted average number of common shares outstanding.Common stock equivalents outstanding were 1,718,000 and 2,203,000, and 1,236,000 and 2,282,000, respectively, for the three and six month periods ended June 30, 2009 and 2008, respectively Income Taxes The Company utilizes the asset and liability method for accounting for income taxes.Under the asset and liability method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and future benefits to be recognized upon the utilization of certain operating loss carryforwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Note 2- Income Taxes For the three and six month periods ended June 30, 2009 and 2008, respectively, the provision for income taxes consisted of the following: Three Months Ended June 30, Current Deferred Current Deferred Tax expense before application of operating loss carryforwards $ $
